Citation Nr: 1620195	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-25 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for onychomycosis of the feet, claimed as fungal infection.

3. Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy and residuals of cold injury of the right upper extremity.  

4.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy and residuals of cold injury of the left upper extremity.

5.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy and residuals of cold injury of the right lower extremity.

6.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy and residuals of cold injury of the left lower extremity.

7.  Entitlement to an increased initial rating for coronary artery disease, rated at 60 percent except for a temporary total rating from April 16, 2012, to June 1, 2012.  

8.  Entitlement to an initial compensable rating for scar, residual of coronary artery bypass graft.  

9.  Entitlement to a total disability rating based on individual unemployability due to the service-connected coronary artery disease and peripheral neuropathies and residuals of cold injury for the period prior to November 5, 2014.

10.  Entitlement to special monthly compensation (SMC) based on housebound criteria prior to November 5, 2014.  


REPRESENTATION

Appellant represented by:	Morgan & Morgan, Attorneys at Law


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

New evidence, specifically VA examination records, private treatment records and Social Security Administration (SSA) records, was associated with the record after the skin cancer claim was last decided by the RO.  This evidence is not pertinent to that issue, however.  As such, there is no prejudice in deciding that issue at this time.  38 C.F.R. §§ 19.37, 20.1304.

The Board notes that entitlement to TDIU and SMC for the period prior to November 5, 2014, is listed as an issue even though an appeal was never perfected.  In fact, the Board notes that the record includes a pending notice of disagreement regarding the effective date of the award of a TDIU and SMC.  In light of the Veteran's histories that he had to stop working due to his peripheral neuropathies and relevant case law, the Board finds the claims for increased initial ratings on appeal include a claim for TDIU prior to November 5, 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), and Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The claim for an earlier effective date for the award of SMC likewise stems from, and is part of, the increased rating claims on appeal.  The TDIU and SMC claims have therefore been added as additional claims entitled to current appellate review.


FINDING OF FACT

1.  Skin cancer was not present until many years after service and is not related to service, including the in-service cold exposure.

2.  The onychomycosis is a residual of cold weather injury.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. § § 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for service connection for onychomycosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in February 2012, prior to the initial adjudication of the claims.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination in 2012, and a probative determination as to whether the skin cancer is related to the in-service cold exposure has been obtained.

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

III. Factual Background and Analysis

A  Skin Cancer

The service treatment records reveal no findings or histories of skin cancer or abnormal skin growth, and the December 1968 separation examination reveals normal clinical findings for the skin.

A February 2006 private treatment note reports that the Veteran presented for treatment and evaluation of growths on the hand.  He reported a family history of skin cancer and a history of outdoor hobbies/recreation and working outdoors.  Examination revealed neoplasm of uncertain behavior on the left temple and left dorsal hand.  Subsequent biopsy revealed that the neoplasms were squamous cell carcinoma of the hand and left temple.  In April 2010, the Veteran was determined to have squamous cell carcinoma of the chest. 

An August 2012 VA examination record notes that the Veteran had a history of skin carcinoma.  The Veteran reported that approximately three to four years prior to the initial diagnosis, he began having infections of the hands and arms.  In an October 2012 addendum, the examiner reported the opinion that it was not at least as likely as not that the skin cancer was caused or aggravated by the in-service cold injury or its residuals.  The examiner noted that the Veteran sustained cold injury in service.  The examiner explained that the "single most important factor in producing squamous cell carcinoma is sun exposure" and that the lesions appear "after years of sun damage."  The examiner added that other, uncommon, factors that may predispose a person to squamous cell carcinoma were exposure to arsenic, hydrocarbons, heat, or X-rays, that some arise in scar tissue, and that suppression of the immune system may promote such growths.  The examiner reported that review of the medical literature did not reveal cold weather exposure or injury as an etiology or aggravating factor for the development of skin carcinoma.  

Service connection is not warranted for skin cancer, status-post excision.  Initially, the Board finds the evidence shows that the skin cancer was not present until many years after discharge.  The service medical records contain no findings or histories suggestive of skin cancer; clinical evaluation of the skin was normal at separation; and the initial history of symptoms later attributed to skin cancer places its onset at least 34 years after separation.  

Furthermore, the evidence shows that the skin cancer is unrelated to service.  The 2012 VA examiner provided a probative opinion that the skin cancer was not due to or aggravated by the in-service cold exposure or its residuals and provided a rationale for that opinion.  There is no contrary medical opinion of record.  The Board notes that the Veteran served in Vietnam during the Vietnam era.  Skin cancer is not a disease for which service connection is presumed based on herbicide exposure, and the Veteran has not alleged that the skin cancer is related to his Vietnam service, to include any herbicide exposure therein.  

Although the appellant might believe that his skin cancer is related to the in-service cold exposure, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his current disability.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.



B. Onychomycosis

The Veteran seeks service connection for a fungal infection of the feet, claimed as tinea pedis and onychomycosis.  Service connection is not warranted for tinea pedis because the record does not show that it has been present during the period of the claim.  Although the record indicates that the Veteran had tinea pedis in 2003, the Veteran has not been diagnosed with tinea pedis at any time during the pendency of the claim and tinea pedis is not considered a "chronic" condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is warranted for onychomycosis.  The record reveals diagnoses of onychomycosis of the bilateral foot.  It also reveals a July 2015 VA examiner's determination that the nail abnormalities of the right foot were a sign and symptom of the service-connected cold injury.  The examiner did not make any findings regarding the left foot because it was in a rigid boot after an amputation of the little toe.  Although the record includes an opinion from the 2012 VA examiner that the Veteran's onychomycosis was not caused or aggravated by cold weather injury or its residuals, resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for bilateral onychomycosis as due to the in-service cold injury.  


ORDER

Service connection for skin cancer is denied.

Service connection for onychomycosis is granted.


REMAND

A review of the record reveals that the Veteran underwent a VA examination in July 2015.  The examination record includes findings pertinent to the increased rating on appeal.  The record also reveals that SSA and private treatment records were associated with the record in 2015.  This evidence has not been adjudicated by the originating agency.  The originating agency must consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c). 

Additionally, the Board finds an opinion should be obtained to determine if the Veteran's peripheral neuropathies/residuals of cold injury and coronary artery disease rendered him unemployable prior to November 5, 2014.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All pertinent evidence of record should be made available to and reviewed by the physician who conducted the July 2015 VA examinations.  The physician should be requested to prepare an addendum providing an opinion as to whether there is a 50 percent or better probability that the Veteran's coronary artery disease and peripheral neuropathies/residuals of cold injury were sufficient to preclude the Veteran from maintaining any form of substantially gainful employment consistent with his education and occupational background prior to November 5, 2014.  The rationale for the opinion must be provided.

If the prior physician is not available, all pertinent evidence of record must be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinion with supporting rationale.

2.  Undertake any other development it determines to be warranted.

3.  Then, readjudicate the issues on appeal, with consideration of all evidence associated with the record since the August 2009 supplemental statement of the case.  If a benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


